EXHIBIT 10.1




Employment Renewal Term Sheet




November 20, 2014




Michael R. Donn, Sr.




Position: Chief Operating Officer, Ecosphere Technologies, Inc.




Term: 2 years beginning December 1, 2014




Reporting to: Dennis McGuire, Sr., CEO




Primary Duties:

· Oversee all corporate operations including facilities management

· Oversee manufacturing operations

· Contract review and coordination, document review including press releases,
collateral or any company material of significant impact

· Security policy and implementation

· Risk management

· Labor relations

· Coordinate and implement with CEO and BOD goals and policies of the Company




Base Salary: $192,500 per annum




Equity compensation:

In recognition for Mr. Donn's many years of service to the company, he will be
granted 2,591,438 non-qualified options at FMV on date of approval of this
agreement by the Company's Board of Directors, with 25% vesting upon signing of
term sheet and the remainder vesting semi-annually during term of Employment
Renewal with cashless exercise rights granted.




Annual bonus:

The executive shall have a bonus package to be awarded by the Compensation
Committee upon annual evaluation of the executive's performance.




Expenses: Company will reimburse executive for all reasonable travel,
entertainment and miscellaneous expenses.




Vacation and PTO: 25 days per year




Benefits: Standard health and 401K participation benefits as provided to
employees




Conditions: During the term of employment the Executive will devote
substantially all of his productive time, ability and attention to the business
of the Company.







/s/ Dennis McGuire

 

Dec. 1, 2014

Dennis McGuire, CEO

 

Date

 

 

 

/s/ Michael R. Donn, Sr.

 

Dec. 1, 2014

Michael R. Donn, Sr.

 

Date






